Citation Nr: 1431645	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-17 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to February 16, 2011, and in excess of 20 percent beginning February 16, 2011, for a low back disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and her daughter


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active naval service from July 1983 to March 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In connection with this appeal, the Veteran and her daughter testified at a hearing before the undersigned Acting Veterans Law Judge at the RO in May 2014.  A transcript of that hearing has been associated with the claims file. 


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

A review of the record shows that the Veteran was last afforded a VA examination of her spine in February 2011.  Since that time, the Veteran has continued to receive regular treatment for her low back disability from both providers at the VA Medical Center and private medical providers.  Additionally, the Veteran underwent low back surgery in January 2014.  Further, at her May 2014 Board hearing, the Veteran reported experiencing symptoms of her low back disability that had continued to increase in severity, to include daily incapacitating episodes.  

As the evidence of record tends to indicate that the Veteran's low back disability has increased in severity since her last VA examination, the Board finds that the Veteran should be afforded a new VA examination to determine the current level of severity of all impairment resulting from her service-connected low back disability.  

Additionally, attempts to identify and obtain any outstanding treatment records should also be made prior to a decision being rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA Medical Center and private treatment records and associate them with the claims file.  

2. Then, the Veteran should be scheduled for a VA examination to determine the current level of severity of all impairment resulting from her service-connected low back disability.  The claims file must be made available to and reviewed by the examiner.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes. 

3. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for response, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



